Citation Nr: 0116063	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-15 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative peripheral neuropathy of the left ulnar nerve.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2000, the veteran presented oral testimony before 
the undersigned Veterans Law Judge via video conference 
hearing.  The transcript has been associated with the claims 
file.  In November 2000, the Board denied the veteran's claim 
for service connection for a right wrist disability as 
secondary to the service-connected postoperative peripheral 
neuropathy of the left ulnar nerve.  An increased rating for 
this service-connected left wrist disability was remanded for 
additional evidentiary development, to include a 
contemporaneous examination by an appropriate specialist.  
The veteran failed to report for scheduled examinations as 
detailed below and the claim for an increased rating was 
again denied.  See the March 2001 supplemental statement of 
the case (SSOC).  The Board notes that the RO improperly 
listed the issue of entitlement to service connection for a 
right wrist disability as part of the March 2001 
determination.  As indicated above, the Board had already 
denied this claim in November 2000, and it was actually no 
longer on appeal.  


FINDINGS OF FACT

1.  In a November 2000 Board remand, the veteran was to be 
afforded a VA examination by an appropriate specialist to 
determine the current severity of his service-connected 
postoperative peripheral neuropathy of the left ulnar wrist.  
The remand decision reflects that he was advised that failure 
to cooperate by not reporting for a scheduled examination 
might result in a denial.  38 C.F.R. § 3.655 (2000).  

2.  The record reflects that the veteran failed to report for 
VA peripheral nerve examinations in December 2000 and January 
2001 that were to be conducted to determine the current 
severity of his service-connected postoperative peripheral 
neuropathy of the left ulnar nerve.  

3.  The record reflects that the RO provided notice of these 
scheduled examinations at his most recent place of address of 
record.  

4.  On March 16, 2001, the RO issued a SSOC informing the 
veteran of the consequences of his failure to report for the 
December 2000 and January 2001 examinations and of the 
continued denial of his claim for an increased rating.  

5.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations.  


CONCLUSION OF LAW

The claim for an increased evaluation for postoperative 
peripheral neuropathy of the left ulnar nerve (minor) is 
denied due to failure to report, without good cause, for VA 
compensation examinations.  38 C.F.R. § 3.655(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475; 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  A review of the 
rating actions, statement of the case (SOC), Board decision 
in November 2000, and SSOC in March 2001 in the appellant's 
appeal reflects that all applicable laws and regulations and 
bases for the RO's determinations have been provided during 
the appeal process.  The Board concludes that the discussions 
in the rating decision, SOC, Board decision, and SSOC 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Neither the veteran or his representative has 
referenced any unobtained evidence that might aid this claim 
or that might be pertinent to the bases of the denial.  The 
RO requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Background and Analysis

The record reflects that service connection for the left 
ulnar nerve disability has been in effect for many years.  
This appeal ensued following a March 1999 rating decision 
which denied a rating a in excess of 20 percent for this 
disorder.  This denial was primarily based on VA examination 
results from February 1999.  At that time, the veteran's 
motor examination revealed some mild weakness of the left 
first dorsal interosseous muscle and the abductor digit 
minimal on the left.  The veteran had some atrophy of the 
first dorsal interosseous.  He had a long healed scar over 
the left ulnar region.  The veteran's sensory testing 
revealed diminished pin over the left 4th and 5th fingers.  
Active range of motion of the elbows was intact bilaterally, 
and there was no tenderness to palpation of the epicondylar 
areas or olecranon of either elbow.  The March 1999 rating 
decision and July 1999 statement of the case issued by the RO 
informed the veteran that the clinical findings did not 
warrant an increased rating.  

The Board remanded the veteran's claim for an increased 
evaluation for postoperative peripheral neuropathy of the 
left ulnar nerve in November 2000 to obtain additional 
medical records, if existent, and to have the veteran undergo 
a current VA examination, as the most recent examination had 
been conducted in February 1999 and the veteran had testified 
that his condition had worsened since that time at a hearing 
in March 2000.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  

The Board notes that the November 2000 remand advised the 
veteran that failure to cooperate by not reporting for any 
scheduled examinations might result in the denial of the 
higher rating claim pursuant to 38 C.F.R. § 3.655 (2000).  

The record shows that correspondence to the veteran, to 
include notice of the scheduled examinations, was sent by the 
RO by letter to the veteran's last known address of record, 
which letter was not returned by the United States Postal 
Service as undeliverable.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

The record reflects that the RO initially scheduled a VA 
examination for the veteran's service-connected left ulnar 
nerve residuals in December 2000, but the veteran failed to 
report.  Another examination was scheduled for January 2001, 
but the veteran again failed to show.  

In a March 2001 SSOC, the RO informed the veteran that his 
claim was denied in that he failed to show for the scheduled 
examinations.  The SSOC was sent to the veteran's last known 
address of record, which letter was not returned by the 
United States Postal Service as undeliverable.  See 
Mindenhall, 7 Vet. App. at 274.

Thus, the veteran has not submitted any evidence of "good 
cause" as to his failure to report for the peripheral 
neuropathy examinations.  See 38 C.F.R. § 3.655(b).  If the 
veteran chooses to not show for an examination, while at the 
same time pursuing a claim for VA benefits, that is his 
choice, and he must bear any adverse consequences of such 
action.

What is clear is that VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  In the November 2000 remand, the veteran was warned 
that if he failed to appear for the VA examination, his claim 
could be denied, and it cited to the appropriate regulation 
of 38 C.F.R. § 3.655.  The veteran was scheduled for two VA 
examinations in December 2000 and again in January 2001, but 
he failed to appear.  Although additional VA treatment 
records were added to the claims file subsequent to the 
remand decision, the Board notes that these records from 1999 
through 2000 essentially pertain to other disabilities and do 
not provide clinical findings regarding the disorder at 
issue.  

None of the notices sent to the veteran were returned as 
undeliverable.  Therefore, the Board assumes that the veteran 
received the notices and intentionally failed to respond.  
Mindenhall, 7 Vet. App. at 27.

The Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Thus, the evidence clearly reflects that the veteran has 
failed to report for scheduled examinations and has failed to 
establish "good cause" for this failure.  

Accordingly, as the veteran's claim is for an increased 
evaluation for postoperative peripheral neuropathy of the 
left ulnar nerve, and he has failed to establish "good cause" 
in his failure to report to the December 2000 and January 
2001 examinations, it is denied pursuant to 38 C.F.R. § 
3.655(b).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
postoperative peripheral neuropathy of the left ulnar nerve 
is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

